Citation Nr: 1114296	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  02-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a traumatic injury of the left knee, status post arthrotomy with excision of exostosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic headaches and dizziness.

4.  Entitlement to a rating in excess of 40 percent for service-connected chronic low back strain.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a chronic left ankle disability, claimed as secondary to service-connected left knee disabilities.

7.  Entitlement to an extension of an award of a temporary total evaluation under Paragraph 30 beyond March 31, 2006, for convalescence following left knee arthroscopic surgery on February 21, 2006.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office, and the New Orleans, Louisiana, VA Regional Office (RO) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for traumatic arthritis of the left knee (effective October 20, 2000), service connection and a 10 percent evaluation for chronic headaches and dizziness (effective May 17, 2005), and a temporary total evaluation under Paragraph 30 from February 21, 2006 to March 31, 2006, for convalescence following left knee arthroscopic surgery, and denied his claims of entitlement to increased ratings for residuals of a traumatic injury of the left knee, status post arthrotomy with excision of exostosis (currently rated 10 percent disabling) and chronic low back strain (currently rated 40 percent disabling), and service connection for a left ankle disability (claimed as secondary to his service-connected left knee disability) and bilateral pes planus.

In correspondence dated November 2010, the Veteran's attorney indicated that the appellant was also claiming entitlement to a total rating for individual unemployability due to his service-connected disabilities (TDIU).  As this issue has not been adjudicated, it is REMANDED to the RO for appropriate action, below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the reasons that will be discussed below in the REMAND portion of this decision, the additional issues of entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the left knee, a rating in excess of 10 percent for service-connected residuals of a traumatic injury of the left knee, status post arthrotomy with excision of exostosis, an initial evaluation in excess of 10 percent for chronic headaches and dizziness, a rating in excess of 40 percent for low back strain, and service connection for bilateral pes planus and a chronic left ankle disability, are REMANDED to the RO for further evidentiary and procedural development.  The Veteran and his attorney will be advised by the RO if any further action is required on their part.


FINDING OF FACT

The Veteran underwent arthroscopic surgery of his left knee on February 21, 2006; the clinical evidence demonstrates that following postoperative therapy and recovery, his treating physician deemed him ready to return to full-time work but with restrictions to light, sedentary duties as of March 20, 2006.  Thereafter, clinical evidence dated in April 2006 indicates that he had resumed full-time work as a hospital dispatcher. 



CONCLUSION OF LAW

An extension of an award of a temporary total evaluation under Paragraph 30 beyond March 31, 2006, for convalescence following left knee arthroscopic surgery, is not clinically warranted.  38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

With respect only to the issue of entitlement to an extension of an award of a Paragraph 30 temporary total evaluation beyond March 31, 2006, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for a Paragraph 30 temporary total rating for convalescence following surgery for a service-connected left knee disability was received by VA in March 2006.   A VCAA notice letter addressing this issue was subsequently dispatched to the Veteran in June 2006, prior to the October 2009 rating decision adjudicating this matter that is now on appeal.  The June 2006 letter addressed the Paragraph 30 temporary total rating issue on appeal and satisfies the VCAA notice mandates described above, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although there is no defect in the timing of the notice with respect to the Paragraph 30 temporary total rating claim, to the extent that any defect is alleged, it was cured by the RO's subsequent readjudications of this issue, most recently in the rating decision/supplemental statement of the case dated in February 2010.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).

In addition, the duty to assist the Veteran with respect to the aforementioned issue has been satisfied in this case.  During the course of this appeal, all relevant clinical records have been obtained and associated with the claims file pertaining to the Veteran's left knee surgery conducted on February 21, 2006, and his postoperative treatment up to April 2006, presenting a clinical picture of the Veteran's convalescent status with respect to the postoperative state of his left knee following surgery and addressing his capacity to return to work.  

In view of the foregoing discussion, the Board concludes that all relevant records pertinent to the issue that will be decided on the merits herein appear to be in the Veteran's claims file and have been reviewed by both the RO and the Board in connection with his claim.  The VA has undertaken all reasonable efforts in good faith to adequately develop the evidence as pertinent only to this issue.  Nothing in the record indicates that the Veteran has identified the existence of any other relevant evidence regarding these issues that is not associated with the claims file.  He and his representative have had the opportunity to present evidence and argument in support of the claim throughout this appeal.  Thus, in view of the evidentiary development that has already been undertaken during the course of this appeal, the Board finds that the duty to assist has been satisfied in this case with respect to the claim for an extension of Paragraph 30 benefits.

The Board notes that it has thoroughly reviewed the record in conjunction with this case regarding the issue decided herein.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. §§ 3.102, 4.3 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).


Factual background and analysis: Entitlement to an extension of an award of a temporary total evaluation under Paragraph 30 beyond March 31, 2006, for convalescence following left knee arthroscopic surgery on February 21, 2006.

The Veteran underwent arthroscopic surgery of his service-connected left knee on February 21, 2006, for treatment of knee pain due to recurrent osteophyte of the left patella with impingement of the patellofemoral joint.  The surgical procedure involved a chondroplasty and microfracture, minor synovectomy, and open resection of the lateral third of the left patella.  The operation was performed at a private medical facility and the records pertinent to this surgery and the postoperative treatment are contained in his claims file and available for review.  A temporary 100 percent disability rating for convalescence was paid from the date of the surgery on February 21, 2006, until March 31, 2006.  The Veteran contends that an extension beyond of March 31, 2006 of convalescence benefits is warranted.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2010).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence.  (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2010).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b) (2010).

Review of the Veteran's medical records reflecting the pertinent time period at issue shows that the Veteran did not meet the criteria for the extension of the convalescence rating at any point during that time period.  The records show that he continued to experience a degree of left knee pain and related symptoms, but he did not have incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), at any point during the period beyond March 31, 2006.  He also did not have any major joint immobilized in a cast during this period.  Of note is a private physician's assessment that the Veteran was ready to return to full-time work, but only on a limited, light-duty and sedentary capacity as of March 20, 2006, and if no light duty was available then he was recommended to stay of work.  Thereafter, private treatment notes dated in April 2006 show that the Veteran had, in fact, returned to full-time work as a VA hospital dispatcher and had planned to continue working while undergoing postoperative physical therapy.

The governing law and regulation are explicit in their language.  There is little flexibility involved in a grant of a temporary total disability rating for convalescence.  The record shows that the Veteran underwent left knee surgery which necessitated convalescence.  The RO's grant of over one month of a temporary total rating reflects this factual situation.  However, as he was demonstrably able to return to work by April 2006, and in the absence of the postoperative conditions and limitations enumerated in the regulation as described above, there is no legal basis for the assignment of additional convalescence benefits.  The preponderance of the evidence is against the Veteran's claim in this regard, and the appeal must be denied.


ORDER

An extension of an award of a temporary total evaluation under Paragraph 30 beyond March 31, 2006, for convalescence following left knee arthroscopic surgery is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that further evidentiary and procedural development is necessitated and therefore, for the reasons that will be discussed in detail below, the issues of entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the left knee, a rating in excess of 10 percent for service-connected residuals of a traumatic injury of the left knee, status post arthrotomy with excision of exostosis, an initial evaluation in excess of 10 percent for chronic headaches and dizziness, a rating in excess of 40 percent for low back strain, and service connection for bilateral pes planus and a chronic left ankle disability, and TDIU are remanded to the RO.

Regarding the claims of entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the left knee, a rating in excess of 10 percent for service-connected residuals of a traumatic injury of the left knee, status post arthrotomy with excision of exostosis, and a rating in excess of 40 percent for low back strain, the Veteran, both personally and via his attorney, has expressly stated in correspondence dated in November 2009 and November 2010 that his left knee and low back disabilities have worsened since the time of the March 2009 VA examination of record, and alleged additional impairment due to constant and heightened pain and instability regarding the knee and constant and severe pain of the low back with resulting difficulty sleeping regarding the low back.  The Veteran is competent to present statements regarding the perceived severity of his medical disabilities.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  Therefore, in view of these contentions from the Veteran and his attorney, the Board finds that a remand for new examinations is warranted.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): Where a veteran claims that his disability is worse than when originally rated, and the available evidence is inadequate to evaluate his current condition in view of his new contentions of a worsening of his pertinent symptomatology, VA's duty to assist includes providing a new medical examination.]

Regarding the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for chronic headaches and dizziness, in November 2009 he submitted a request, via his attorney, to have this disability evaluated under the recently adopted criteria for evaluating disabling residuals of traumatic brain injury (TBI), contained in 38 C.F.R. § 4.124a, Diagnostic Code 8045, which was implemented during the course of this appeal.  The Board notes in this regard that the Veteran's service-connected chronic headaches and dizziness are clinically attributed to injuries sustained in a motor vehicle accident that occurred during his period of active duty.  His request to have this disability rated under the criteria of Diagnostic Code 8045 is therefore appropriate.  However, as the agency of original jurisdiction has not had the opportunity to consider application of these new rating criteria in the first instance, this matter should be accordingly be remanded to the RO for the appropriate development and adjudication in this regard, so as to preserve the Veteran's right to appellate due process and avoid prejudice of his claim.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the Veteran's claim of entitlement to service connection for bilateral pes planus, the Board notes that in correspondence dated in December 2009, the Veteran and his attorney have alleged that this condition, which was noted on medical examination on entry into service, was aggravated (which is to say permanently worsened beyond its normal natural progression) by the rigors of active military service.  The attorney has noted, however, that the Veteran has not been provided with a VA examination addressing the question of whether or not his bilateral pes planus was, in fact, aggravated by his period of active duty.  As such, it is not possible at the present time to fairly adjudicate this claim without first addressing this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006): an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, the issue must be remanded to the RO so that the Veteran may be provided with the appropriate clinical examination in order to obtain a medical nexus opinion regarding the likelihood that the Veteran's bilateral flat feet were aggravated by active duty.

Regarding the Veteran's claim of entitlement to service connection for a chronic left ankle disability, the Veteran and his attorney have contended in a December 2009 brief that the nexus opinion addressing this issue that was obtained on examination in March 2009 was inadequate and requested that a new examination or, at the very least, an addendum opinion be obtained to address the deficits in this opinion.  Upon review of the March 2009 examination report and nexus opinion, the Board notes that although an opinion was obtained addressing the likelihood that the Veteran's left ankle disability was directly due to an in-service injury, the opinion failed to adequately address the likelihood that the left ankle disability (currently diagnosed as a chronic left ankle sprain) was aggravated by his service-connected left knee disabilities.  As the Veteran is claiming entitlement to service connection for a left ankle disability on both a direct basis and as secondary to his service-connected disabilities, the Board finds that the present opinion is inadequate for adjudication purposes.   Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, this matter should be remanded to the RO so that an addendum opinion may be obtained addressing the likelihood that the Veteran's left ankle disability was aggravated by his service-connected left knee disabilities.

As to the TDIU issue, as this issue is a part of the appeal by virtue of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), and has not been adjudicated by the RO, an examination to determine unemployability and consideration of this issue by the RO are necessary.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following actions:

1.  The RO should contact the Veteran and request that he provide a detailed list of all sources of medical treatment, both VA and private, for his left knee and left ankle disabilities, low back strain, bilateral flat feet, and chronic headaches with dizziness.  After obtaining the appropriate waivers as necessary, the RO should attempt to obtain copies of all identified medical records that have not already been associated with the evidence for inclusion in the Veteran's claims file.

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO should so state in the claims file and provide an explanation as to why they could not be obtained. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim(s); and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  The RO should provide appropriate VCAA notice to the Veteran concerning his claim for TDIU.

3.  The Veteran should be scheduled for the appropriate VA medical examination to assess the present severity of his service-connected traumatic arthritis of the left knee and residuals of a traumatic injury of the left knee (status post arthrotomy with excision of exostosis).  The Veteran's claims file and his relevant clinical history should be made available for the examiner's review in connection with the examination and the examiner should note in his/her report that the Veteran's claims file has been reviewed.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Using a goniometer or appropriate clinical measuring tool, the examiner should determine the current limitation of flexion and/or extension of the Veteran's left knee (in degrees) due to his service-connected traumatic arthritis of the left knee and/or residuals of a traumatic injury of the left knee (status post arthrotomy with excision of exostosis).  In this regard, knee joint pain, fatigue, weakness, and other loss of functional use as a limiting factor following repetitive flexion and extension should be considered and, to the extent possible, this should be quantified and expressed as additional limitation of left knee range of motion in degrees beyond that which is clinically demonstrated prior to repetitive stress testing.

(b.)  Are the Veteran's service-connected traumatic arthritis of the left knee and/or residuals of a traumatic injury of the left knee (status post arthrotomy with excision of exostosis) currently manifested by ankylosis, or limitation of motion due to pain that is analogous to ankylosis?

(c.)  Are the Veteran's service-connected traumatic arthritis of the left knee and/or residuals of a traumatic injury of the left knee (status post arthrotomy with excision of exostosis) currently manifested by recurrent subluxation or lateral instability and, if so, are such manifestations productive of slight, moderate, or severe impairment?

(d.)  Are the Veteran's service-connected traumatic arthritis of the left knee and/or residuals of a traumatic injury of the left knee (status post arthrotomy with excision of exostosis) currently manifested by frequent episodes of "locking," pain, and joint effusion?     

4.  The Veteran should be provided with the appropriate VA medical examination to obtain an opinion addressing the question of whether it is as likely as not that the Veteran's bilateral pes planus that pre-existed his entry into service was aggravated (i.e., permanently worsened beyond its normal natural progression) by active duty.

5.  The Veteran should be provided with the appropriate VA medical examination in order to determine the current severity of his chronic low back strain.  ).  The Veteran's claims file and his relevant clinical history should be made available for the examiner's review in connection with the examination and the examiner should note in his/her report that the Veteran's claims file has been reviewed.  

The examiner should specifically note the range of motion of the low back and whether the range of motion noted may be considered to be analogous to ankylosis.

6.  The Veteran should be provided with the appropriate VA medical examination in order to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

7.  The examiner who conducted the March 2009 VA examination, or, if this examiner is unavailable, an appropriately qualified VA examiner, should review the Veteran's claims file and then provide an addendum opinion addressing the question of whether it is as likely as not that the Veteran's present left ankle disability was aggravated by his service-connected left knee disabilities?

A complete rationale for any opinion(s) expressed should be provided.

If the examiner(s) is/are unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review any examination report to ensure that it is responsive to, and in compliance with, the directives of this remand and, if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the left knee, a rating in excess of 10 percent for service-connected residuals of a traumatic injury of the left knee, status post arthrotomy with excision of exostosis, an initial evaluation in excess of 10 percent for chronic headaches and dizziness, a rating in excess of 40 percent for low back strain, and service connection for bilateral pes planus and a chronic left ankle disability.  

The RO should also adjudicate the issue of entitlement to TDIU.

With regard to readjudicating the Veteran's claim for an initial evaluation in excess of 10 percent for chronic headaches and dizziness, the RO must consider the criteria contained in 38 C.F.R. § 4.124a, Diagnostic Code 8045, for rating this disability a residual of a TBI in the first instance.  

If the maximum benefit sought on appeal with respect to any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing the denied claim(s) and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with respect to any of the aforementioned issues by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


